DETAILED ACTION
	This is the Final Rejection based on the 16/744,953 application filed on  01/16/2020 and which claims as amended on 07/25/2022 have been considered in the ensuing action.
	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment has been sufficient to overcome the claim objections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-11, 13, 14, 16-19 and 21  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowing Machine with LED light (Website: https://www.youtube.com/watch?v=0FCq_BB4UVs) in view of  Sands et al (US 10,835,781).

Regarding claim 1:
Rowing machine with LED light discloses directing light (blue light, seen in video) into the fluid tank (see annotated Figure below) from one or more light sources (Rowing machine with LED light fails to specifically disclose the number of lights, however, at least one light is being used) positioned adjacent to the fluid tank to illuminate a fluid (water) inside the fluid tank such that the light is scattered by the fluid and made visible to the user during operation of the exercise machine (see attached screenshot of video); and controlling a quality of the light directed into the fluid tank based on a parameter (As shown in the video, the light changes intensity during the up and down strokes of the handle and would therefore change with the speed of the strokes, i.e. brighter and more consistent the faster the user is exercising). 

    PNG
    media_image1.png
    389
    652
    media_image1.png
    Greyscale

Rowing machine with LED light shows that the intensity of the light is changing through the strokes of the handle, but fails to explicitly show adjusting the quality of light based on the parameter.
Sands et al discloses a data collecting exercise device that has a plurality of feedback mechanism such as light and vibration, to convey relevant exercise information to the user. Sands et al teaches that the intensity of the light sources can increase or decrease through the phase of exercise to indicate a parameter of exercise, specifically the amount of force (see column 46, lines 30-60 and column 49-50, lines 63-67 and 1-18).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of use such that the device adjusts the quality of light based on the parameter (the parameter being the speed of the strokes), as taught by Sands et al to convey relevant exercise information to the user.

Regarding claim 2:
Rowing machine with LED light as modified discloses that the parameter comprises an exercise- related parameter (Rowing machine with LED light discloses that the exercise parameter is the stroke rate and the speed, see rejection of claim 1 above).

Regarding claim 3:
Rowing machine with LED light as modified discloses that the exercise-related parameter includes at least one of: a heartrate of the user operating the exercise machine, an output rate, a stroke rate, resistance, time, distance, or speed (see rejection of claims 1 and 2 above).

Regarding claim 4:
Rowing machine with LED light discloses as modified receiving the exercise-related parameter during operation of the exercise machine and dynamically controlling the quality of the light based on the exercise parameter (In the broadest reasonable interpretation the “quality” has been interpreted as the intensity lacking any other structural or functional limitations, see rejection of claim 1).

Regarding claim 5:
Rowing machine with LED light as modified  discloses that the quality of the light being controlled includes at least one of: color, intensity, or pattern (see rejection of claim 1 above; the intensity of the light is changing throughout the movement of the handle).

Regarding claim 6:
Rowing machine with LED light as modified discloses the fluid tank has a central axis (see annotated Figure below) and the one or more light sources define a light emitting region positioned around the central axis (see annotated Figure below).

    PNG
    media_image2.png
    383
    637
    media_image2.png
    Greyscale


Regarding claim 8:
Rowing machine with LED light  as modified discloses that the central axis is arranged vertically (see Figure above), and the central axis defines an axis of rotation of a resistance device positioned inside the fluid tank (the central axis is also the axis of the fins of the water rower).

Regarding claim 9:
Rowing machine with LED light discloses a transparent fluid tank (see annotated Figure below) configured to provide a fluid-based resistance force (the apparatus is a water rower, the water creates resistance when the fins are moved through the water) and allow a user to exert a force against the fluid based resistance force during operation of the exercise machine assembly (see annotated Figure below); and an illumination device (LED lights, shown in annotated Figure below) positioned adjacent to the fluid tank arranged to direct light from a light source of the illumination device into the transparent fluid tank, wherein the illumination device is configured to adjust a quality of the light based on a parameter received by the illumination device (As shown in the attached video, the intensity of the light changes throughout the stroke of the handle. The speed of the stroke changes the intensity of the light and would therefore change with the speed of the strokes, i.e. brighter and more consistent the faster the user is exercising).

    PNG
    media_image1.png
    389
    652
    media_image1.png
    Greyscale

Rowing machine with LED light shows that the intensity of the light is changing through the strokes of the handle, but fails to explicitly show adjusting the quality of light based on the parameter.
Sands et al discloses a data collecting exercise device that has a plurality of feedback mechanism such as light and vibration, to convey relevant exercise information to the user. Sands et al teaches that the intensity of the light sources can increase or decrease through the phase of exercise to indicate a parameter of exercise, specifically the amount of force (see column 46, lines 30-60 and column 49-50, lines 63-67 and 1-18).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device such that it adjusts the quality of light based on the parameter (such as force), as taught by Sands et al to convey relevant exercise information to the user.

Regarding claim 10:
Rowing machine with LED light as modified discloses the parameter comprises an exercise-related parameter received by the illumination device during operation of the exercise machine (Rowing machine with LED light discloses that the exercise parameter is the stroke rate and the speed).
 
Regarding claim 11:
Rowing machine with LED light as modified discloses the exercise-related parameter includes at least one of: a heartrate of the user, an output rate, a stroke rate, resistance, time, distance, or speed (see rejection of claims 9 and 10 above).

Regarding claim 13:
Rowing machine with LED light as modified discloses that the quality of the light being controlled includes at least one of: color, intensity, or pattern (see rejection of claim 9 above).


Claims 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rowing Machine with LED light (Website: https://www.youtube.com/watch?v=0FCq_BB4UVs.
Rowing Machine with LED light discloses the device as substantially claimed above.

Regarding claim 14:
Rowing machine with LED light discloses a housing (see annotated Figure below) having a first side (see annotated Figure below) configured to be positioned against an exterior surface of a transparent fluid tank (see annotated Figure below) of a fluid-resistance exercise machine. Rowing machine with LED light further discloses a light emitting region (see annotated Figure below) adjacent a first side of the housing; one or more light sources (the LED lights) disposed in the transparent fluid tank near the first side of the housing arranged to direct light via the light emitting region into a region of the fluid tank where the light can be scattered by a fluid contained in the transparent fluid tank during operation of the fluid-resistance tank (see Figure below). Rowing machine with LED light further discloses that the light intensity is changing through the up and down strokes of the handle and would therefore change with the speed of the strokes, i.e. brighter and more consistent the faster the user is exercising.

    PNG
    media_image3.png
    378
    637
    media_image3.png
    Greyscale

Rowing machine with LED light fails to specifically disclose that the light emitting region and the light sources are disposed on the housing and a control unit configured to adjust a quality of light directed into the fluid tank based on parameter received by the control unit.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the light sources of Rowing Machine with LED lights such that the lights are on the housing, since it has been held that rearranging parts of an invention involves only routine skill in the art In re Japikse, 86 USPQ 70.
Sands et al discloses a data collecting exercise device that has a plurality of feedback mechanism such as light and vibration, to convey relevant exercise information to the user. Sands et al teaches that the intensity of the light sources can increase or decrease through the phase of exercise to indicate a parameter of exercise, specifically the amount of force and a control unit for receiving information and adjusting the lights (see column 46, lines 30-60 and column 49-50, lines 63-67 and 1-18; Sands et al discloses a communication interface 115a in communication with the control unit/processor 140). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify that the device to include a control unit that adjusts the quality of light based on the parameter, as taught by Sands et al to convey relevant exercise information to the user.

Regarding claim 16:
Rowing machine with LED light as modified discloses that the control unit comprises a communication module configured to receive the parameter (see rejection of claim 14 above, the control unit has a communication interface to allow for data exchange).

Regarding claim 17:
Rowing machine with LED light as modified discloses that the parameter is an exercise-related parameter (As shown in the attached video, the intensity of the light changes throughout the stroke of the handle. The speed of the stroke changes the intensity of the light).

Regarding claim 18:
Rowing machine with LED light as modified discloses that the exercise-related parameter includes at least one of: a heartrate, an output rate, a stroke rate, resistance, time, distance, or speed related to a user operating the fluid-resistance exercise machine (see rejection of claim 17 above).

Regarding claim 19:
Rowing machine with LED light as modified discloses that the first side is configured to be directly affixed to the exterior surface (see annotated Figure above).

Regarding claim 21:
Rowing machine with LED light as modified discloses that the parameter is a rate base parameter (see rejection of claim 14 above, the parameter is disclosed as the speed).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rowing Machine with LED light (Website: https://www.youtube.com/watch?v=0FCq_BB4UVs) and Sands et al (US 10,835,781) in view of Bayerlein et al (US 10,816,177).
Rowing Machine with LED light discloses the device as substantially claimed above.

Regarding claim 12:
Rowing Machine with LED light fails to disclose that the parameter is a heartrate, the exercise machine assembly further comprising an input configured to receive the heartrate of the user operating the exercise machine assembly.
Bayerlein et al teaches a lighting system for an exercise treadmill, and more specifically teaches a control system that controls the lights 320 based on the heart rate detected by the device. Bayerlein et al further teaches changing the colors of the light based on the heartrate of the user (see column 8 lines 50-67).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the parameter of the Rowing Machine with LED light to be a heartrate of a user, such that the machine detects the heartrate and changes the color of the lighting system, as taught by Bayerlein et al to allow the user to maintain a specific heartrate while exercising. 


Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rowing Machine with LED light (Website: https://www.youtube.com/watch?v=0FCq_BB4UVs) and Sands et al (US 10,835,781)  in view of Fre-fitness Equipment custom machine (Website: https://www.facebook.com/FREallen/).
Rowing Machine with LED light discloses the device as substantially claimed above.


Regarding claim 7:
Rowing machine with LED light discloses fails to specifically disclose that the light emitting region defines a ring around the central axis.
Fre-fitness Equipment teaches a water rower (see Figure below) with a central axis and LED lights in a ring around the central axis.

    PNG
    media_image4.png
    642
    536
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitting region of Rowing Machine with LED light to be a ring around the axis, as taught by Fre-Fitness Equipment to be aesthetically appealing to the user. 


Regarding claim 20:
Rowing machine with LED light as modified discloses fails to specifically disclose that the light emitting region defines a ring around the central axis of a rotary device positioned inside the fluid tank.
Fre-fitness Equipment teaches a water rower (see Figure below) with a central axis and LED lights in a ring around the central axis.

    PNG
    media_image4.png
    642
    536
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitting region of Rowing Machine with LED light to be a ring around the axis, as taught by Fre-Fitness Equipment to be aesthetically appealing to the user. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 16-21 have been considered but a new means of rejection has been issued above.
While the Examiner believes that the claim language is still broad enough to not overcome the prior art of Rowing machine with LED light, in the interest of compact prosecution, a new means of rejection has been issued above. Rowing machine with LED light has been modified by Sands et al to teach adjusting the light based on the parameter. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Megan Anderson/             Primary Examiner, Art Unit 3784